Title: To Benjamin Franklin from George Walker, 1 December 1782
From: Walker, George
To: Franklin, Benjamin


Dear Sir,Calais 1st December 1782.
An old friend will excuse this familiarity of address to the Minister.
I found by Mr. Wharton of Philadelphia, when he did me the honour of a visit at Calais, that I was still alive in your memory and good opinion; and that you were content with the excuses I had made you thorough him for my silence. Circumstances however seem now to be approaching, which call upon me to trouble a friend. Publick fame announces the prospect of a speedy peace. It may be so. Sore experience is a mistress that will teach men wisdom, who would not learn it from Dr. Franklin.
Suppose therefore a Peace! Or suppose the war to continue!
In either case is there any way in which your advice and assistance can be of service to an old and honest fellow-labourer in the same cause? You know my history; you know the history of Barbadoes. I fall a sacrifice to the accursed politicks of the British ministry, and the vengeance of their Secretary for America. The hurrican followed and compleated the ruin. Creditors had no mercy, because my wife’s separate property had been settled for her separate use. I now subsist upon the kindness of Mrs. Walker, whom I refused to drag down with me in my fall. Sufficient to her is a share of the calamities upon all estates in England.

I had proposed that the common misfortune should have been born in common by all parties concerned; but neither the Publick of England, nor the Publick of Barbadoes, was disposed to apply an adequate remedy: indeed Barbadoes could not without the approbation of England, and England satisfied itself with an act of charity, like a wealthy man to a poor beggar, instead of some wise political regulations becoming a great people.
I have found in France more than I expected. From the national character, I expected civility from all individuals in the class of gentlemen; and from government an azylum and personal liberty; even that was denied me in all places to which the British dominion extends. But I have found too what I was not to have expected. I have had the good fortune to be distinguished by the notice of several persons of rank and consequence: particularly I am honoured with the favour of the Duc de Croÿ, and the Prince his Son. The Duc is so kind as to say he will see you, and hopes to interest M. de Vergennes in my behalf. With such friends in conjunction with Dr. Franklin, I must no longer look upon myself as quite unfortunate.
I have seen Mr. Laurens on his return to Paris; but his stay was short; and as his voyage had been tiresome, and himself seemed indisposed in body and mind, we had but little conversation. I could have wished for much. I only mentioned my intention of writing to you, he offered to be the bearer of the letter; but it was not then written. If you see him inclined to co-operate with you in any thing for my advantage, perhaps this is an opening to be improved.
I will not waste your valuable time in compliments or excuses, but believe me as formerly, Dear Sir, Your very affectionate and respectful humble servant
George Walker
